Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.  Claims 1-20 are currently pending and an Office action on the merits follows.
Response to Arguments
On pages 10-13, of the applicant’s arguments/remarks, the applicant argues that Elliot as modified by Tuck fail to teach “initiating a second communication between the computing device and a network device associated with a public-safety answering point and located at a second location that is different and remote from the first location, wherein the second location is based at least in part on the first location of the computing device.”  
The examiner respectfully disagrees.  
Figure 1 of Elliot shows an Alarm Monitoring Service 130, which reads on the computing device of the claim, a Home Owner Cell Phone 110, which reads on the user equipment of the claim, and a E911 Provider Service 170 in communication with a Police Dispatch 190, which reads on the network device associated with a public-safety answering point that is located at a second location that is different and remote from the first location of the claim.  Elliot Figure 1 also shows a Home Security System 150, which contacts the Alarm Monitoring Service 130 when a security event occurs (Elliot Fig. 2, [0018]).  Once the Alarm Monitoring Service 130 is aware of the security event, the Alarm Monitoring Service 130 calls the Home Owner Cell Phone 10 to make the Home Owner 
Elliot fails to teach the “the alert indicative of a security event associated with a first location in which the computing device is installed.”  As stated above, the examiner reads the Alarm Monitoring Service 130 onto the computing device.  Elliot’s alert indicative of a security event is generated in the environment that the Home Security System 150 is installed, not necessarily, where the Alarm Monitoring Service 130 is installed.   The present invention combines the functions of the Alarm Monitoring Service 130 and the Home Security System 150 in Elliot into a single entity, the computing device, installed in the environment (location) of the security event.  As stated above, Elliot does initiate the security event from the installed location of the Home Security System.  Elliot uses the Alarm Monitoring System to connect to the Home Owner and E911 system where the present invention directly connects to the homeowner and PSAP.  This has the effect that Elliot also fails to teach the corresponding portion of the claim limitation “initiating a second communication between the computing device and a network device associated with a public-safety answering point and located at a second location that is different and remote from the first location, wherein the second location is based at least in part on a first location of the computing device.”  However, the second location associated with the network device is based at least in part on the first location of the security event in Elliot, which also would be resolved by simply combining the functions of the Alarm Monitoring Service 130 and Home Security System 150 into a single entity installed at the location of the Home Security System 150.  Still, since the examiner cited the Automated Monitoring Service 130 as the computing device and the security event was generated by the Home Security System 150 in the location of the Home Security System 150, Elliot fails to completely anticipate the claim language.  
The examiner relies on Tuck to teach the shortcomings of Elliot.  Tuck shows Customer premises 105 including a home automation gateway 110, which receive emergency alerts from data collectors 125 via a 
On pages 13-15, of the applicant’s remarks, the applicant argues that claims 6 and 15 are allowable for similar reasoning as claim 1.  However the examiner has maintained the rejection of claims 1, therefore maintaining the rejections of claims 6 and 15 as well.
On pages 13-15, of the applicant’s remarks, the applicant argues that claims 2-5, 7-14, and 16-20 are allowable upon their dependency to claims 1, 6, and 15.  However the examiner has maintained the rejection of claims 1, 6, and 15, therefore maintaining the rejections of claims 2-5, 7-14, and 16-20  as well.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2008/0118039 A1 (herein “Elliot”), and further in view of Pub No.: US 2015/0163651 A1 (herein “Tuck”).

Consider claim 1, Elliot teaches a system comprising: 
one or more processors (see Elliot Fig. 1, [0014] note Alarm Monitoring Service 130 inherently including a processor); 
a memory (see Elliot Fig. 1, [0014] note Alarm Monitoring Service 130 inherently including a memory); and 
one or more components stored in the memory  and executable by the one or more processors (see Elliot Fig. 1, [0014] note Alarm Monitoring Service 130 inherently including a memory to perform the stated functions) to perform operations comprising: 
transmitting an alert associated with a computing device to a user equipment (see Elliot Fig. 1, Fig. 2, [0015], [0018] note Alarm Monitoring System 130 contacting Home Owner Cell Phone 110 when an alarm condition has occurred at the home security system 150); 
receiving, from the user equipment, a request to initiate a first communication based at least in part on the alert (see Elliot Fig. 1, Fig. 2, [0016], [0019] note phone 110 indicating to contact the E911 Service Provider 170); 
initiating the first communication between the computing device and the user equipment (see Elliot Fig. 1, Fig. 2, [0015] note Alarm Monitoring Service 130 contacting Home Owner Cell Phone 110 when an alarm condition has occurred); 
initiating a second communication between the computing device and a network device associated with a public-safety answering point and located at a second location that is different and remote from the first location, wherein the second location is based at least in part on the first location of the security event (see Elliot Fig. 1, Fig. 2, [0020], [0021] note initiating the emergency call to the E911 Service Provider 170 routed based on the location provided by the Alarm Monitoring System 130 to the E911 Service Provider at the corresponding location); and 
(see Elliot Fig. 1, Fig. 2, [0021] note telephone call between the Phone 110 and the E911 Service Provider via the Alarm Monitoring Service over links 120 and 160). 
Elliot explains the home security system 150 as a separate device from the alarm monitoring service 130 which initiates the calls on behalf of the home security system.  However, Elliot fails to explicitly teach the alert indicative of a security event associated with a first location in which the computing device is installed.  Tuck teaches that customer premises device 105 that detects the emergency condition also alerts the remote device 130 of the emergency condition and receives the return instruction from the remote device to place a call to the PSAP 145 (see Tuck Fig. 1, Fig. 2, [0020], [0040]-[0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elliot to include the recited teach of Tuck.  Such a modification would improve Elliot by efficiently combining the functionality of separate elements into a single element to perform the same functions in the single element as performed separately.

Consider claim 2, Elliot as modified by Tuck teaches wherein the data includes at least one of audio data or image data (see Elliot Fig. 1, Fig. 2, [0016] note audio and video transmissions from the home), and wherein the operations further comprise: transmitting, by the computing device, at least one of audio data or image data to the user equipment prior to initiating the first communication between the computing device and the user equipment (see Elliot Fig. 1, Fig. 2, [0018] note computer-generated voice playing a message). 

Consider claim 3, Elliot as modified by Tuck teaches wherein the operations further comprise: 
transmitting an invitation to the user equipment to receive one or more alerts from the computing device (see Elliot Fig. 1, Fig. 2, [0015], [0018], [0019] note contacting the customer to determine if the alarm is genuine or not, press 1 to call the police); 
receiving, from the user equipment, an indication of an acceptance of the invitation (see Elliot Fig. 1, Fig. 2, [0018]-[0019] note Press 1); and 
(see Elliot Fig. 1, Fig. 2, [0020] note caller ID). 

Consider claim 4, Elliot as modified by Tuck teaches wherein the operations further comprise: determining that the second communication has ended (see Elliot [0021] note disconnect call 300); 
receiving, from the network device, a request to initiate a third communication between the network device and the computing device (see Elliot [0020]-[0021] repeat steps of Fig. 2, contact E911 Service Provider); and 
initiating, based at least in part on the request and based at least in part on the communication identifier, the third communication between the network device, the computing device, and the user equipment (see Elliot [0020]-[0021] repeat steps of Fig. 2, contact E911 Service Provider using Caller ID).

Consider claim 5, Elliot as modified by Tuck teaches wherein the first communication and the second communication collectively form a conference call between the computing device, the user equipment, and the network device (see Elliot Fig. 1, Fig. 2, [0018]-[0021] note cell phone 110 communicating with E911 Service Provider 170 via Alarm Monitoring Service 130). 

Consider claim 6, Elliot teaches a system comprising: 
one or more processors (see Elliot Fig. 1, [0014] note Alarm Monitoring Service Element 130 inherently including a processor); 
a memory (see Elliot Fig. 1, [0014] note Alarm Monitoring Service Element 130 inherently including a memory); and 
one or more components stored in the memory and executable by the one or more processors (see Elliot Fig. 1, [0014] note Alarm Monitoring Service Element 130 inherently including a memory to perform the stated functions) to perform operations comprising: 
transmitting data associated with a computing device to a user equipment (see Elliot Fig. 1, Fig. 2, [0015], [0018] note Element 130 contacting Home Owner Cell Phone 110 when an alarm condition has occurred);
(see Elliot Fig. 1, Fig. 2, [0016], [0019] note phone 110 indicating to contact the E911 Service Provider 170); 
initiating, based on the indication, a first communication between the computing device and the user equipment (see Elliot Fig. 1, Fig. 2, [0015] note Element 130 contacting Home Owner Cell Phone 110 when an alarm condition has occurred); and 
initiating a second communication between at least the computing device and a network device located at a second location that is different and remote from the first location, wherein the second location is based at least in part on the first location of the security event (see Elliot Fig. 1, Fig. 2, [0020], [0021] note initiating the emergency call to the E911 Service Provider 170 routed based on the location of the Element 130 at home to the E911 Service Provider at the corresponding location). 
Elliot explains the home security system 150 as a separate device from the alarm monitoring service 130 which initiates the calls on behalf of the home security system.  However, Elliot fails to explicitly teach the data indicative of a security event associated with a first location in which the computing device is located.  Tuck teaches that customer premises device 105 that detects the emergency condition also alerts the remote device 130 of the emergency condition and receives the return instruction from the remote device to place a call to the PSAP 145 (see Tuck Fig. 1, Fig. 2, [0020], [0040]-[0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elliot to include the recited teach of Tuck.  Such a modification would improve Elliot by efficiently combining the functionality of separate elements into a single element to perform the same functions in the single element as performed separately.

Consider claim 7, Elliot as modified by Tuck teaches wherein the computing device is a personal emergency response system (PERS) (see Elliot Fig. 1, Fig. 2, [0014] Alarm Monitoring Service). 

Consider claim 8, Elliot t as modified by Tuck teaches wherein the computing device is a home security device (see Elliot Fig. 1, Fig. 2, [0014] Alarm Monitoring Service for Home Security System 150). 

(see Elliot Fig. 1, Fig. 2, [0016], [0019] note phone 110 indicating to contact the E911 Service Provider 170). 

Consider claim 10, Elliot as modified by Tuck teaches wherein the operations further comprise: associating a communication identifier between the user equipment and the computing device (see Elliot Fig. 1, Fig. 2, [0020] Caller ID). 

Consider claim 11, Elliot as modified by Tuck teaches wherein the operations further comprise: 
determining that the first communication has ended (see Elliot [0021] note disconnect call 300); 
receiving, from the network device, a request to initiate a third communication between the network device and at least one of a native number or the communication identifier associated with the computing device (see Elliot [0020]-[0021] repeat steps of Fig. 2, contact E911 Service Provider); and 
initiating, based at least in part on the request, the third communication between at least the network device and the user equipment (see Elliot [0020]-[0021] repeat steps of Fig. 2, contact E911 Service Provider using Caller ID). 

Consider claim 12, as modified by Tuck Elliot teaches wherein operations further comprise: transmitting the indication to the computing device, wherein at least one of the first communication or the second communication is a cellular communication initiated by the computing device further based at least in part on the indication (see Elliot Fig. 1, Fig. 2, [0018]-[0021] note Alarm Monitoring Service 140 initiating the call for Cell Phone 110 to E911 Service Provider 170). 

Consider claim 13, Elliot as modified by Tuck teaches wherein the operations further comprise: receiving location information associated with the computing device (see Elliot [0020]-[0021] Caller ID for home address); and 
(see Elliot Fig. 1, Fig. 2, [0021]-[0022] note contacting the PSAP corresponding to the home address). 

Consider claim 14, Elliot as modified by Tuck teaches wherein the operations further comprise: 
receiving identity information associated with the computing device (see Elliot [0020] note customer ID for alarm system 150); 
determining that the user equipment is associated with the computing device based at least in part on the identity information (see Elliot [0020] note Caller ID associated with the customer ID for the alarm system 150); and 
transmitting the data to the user equipment based at least in part on determining that the user equipment is associated with the computing device (see Elliot [0018]-[0021] note contacting based on the lookup table). 

Consider claim 15, Elliot teaches a processor-implemented method comprising: 
transmitting an alert associated with a computing device to a user equipment (see Elliot Fig. 1, Fig. 2, [0015], [0018] note Element 130 contacting Home Owner Cell Phone 110 when an alarm condition has occurred); 
receiving, from the user equipment, an indication based at least in part on the alert (see Elliot Fig. 1, Fig. 2, [0016], [0019] note phone 110 indicating to contact the E911 Service Provider 170); 
initiating, based on the indication, a first communication between the computed device and the user equipment (see Elliot Fig. 1, Fig. 2, [0015] note Element 130 contacting Home Owner Cell Phone 110 when an alarm condition has occurred); and 
initiating a second communication between the computing device and a network device located at a second location that is different and remote from the first location, wherein the second location is based at least in part on the first location of the security event (see Elliot Fig. 1, Fig. 2, [0020], [0021] note initiating the emergency call to the E911 Service Provider 170 routed based on the location of the Element 130 at home to the E911 Service Provider at the corresponding location). 
(see Tuck Fig. 1, Fig. 2, [0020], [0040]-[0042]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Elliot to include the recited teach of Tuck.  Such a modification would improve Elliot by efficiently combining the functionality of separate elements into a single element to perform the same functions in the single element as performed separately.

Consider claim 16, Elliot as modified by Tuck teaches wherein the processor-implemented method further comprises: receiving the alert from the computing device, wherein the indication includes a request to initiate at least one of the first communication or the second communication based at least in part on the alert (see Elliot Fig. 1, Fig. 2, [0018]-[0019] note Alarm Monitoring Service contacting Phone 110 with message to Press 1 to connect to the Police). 

Consider claim 17, Elliot as modified by Tuck teaches wherein the indication is a first indication, and wherein the processor-implemented method further comprises: transmitting an invitation to the user equipment to receive one or more alerts from the computing device (see Elliot Fig. 1, Fig. 2, [0015], [0018], [0019] note contacting the customer to determine if the alarm is genuine or not, press 1 to call the police); 
receiving, from the user equipment, a second indication of an acceptance of the invitation (see Elliot Fig. 1, Fig. 2, [0018]-[0019] note Press 1); and 
associating, based at least in part on the second indication, a communication identifier between the user equipment and the computing device (see Elliot Fig. 1, Fig. 2, [0020] note caller ID). 

(see Elliot [0021] note disconnect call 300); 
receiving, from the network device, a request to initiate a third communication (see Elliot [0020]-[0021] repeat steps of Fig. 2, contact E911 Service Provider); and 
initiating, based at least in part on the request, the third communication between the network device and the user equipment (see Elliot [0020]-[0021] repeat steps of Fig. 2, contact E911 Service Provider using Caller ID). 

Consider claim 19, Elliot as modified by Tuck teaches wherein the processor-implemented method further comprises: transmitting the indication to the computing device, wherein at least one of the first communication or the second communication is a cellular communication initiated by the computing device further based at least in part on the indication (see Elliot Fig. 1, Fig. 2, [0018]-[0021] note Alarm Monitoring Service 140 initiating the call for Cell Phone 110 to E911 Service Provider 170).

Consider claim 20, Elliot as modified by Tuck teaches wherein the processor-implemented method further comprises: 
receiving identity information associated with the computing device (see Elliot [0020] note customer ID for alarm system 150); 
determining that the user equipment is associated with the computing device based at least in part on the identity information (see Elliot [0020] note Caller ID associated with the customer ID for the alarm system 150); and 
transmitting the alert to the user equipment based at least in part on determining that the user equipment is associated with the computing device (see Elliot [0018]-[0021] note contacting based on the lookup table).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647